Appeal from a decision of the Workers’ Compensation Board, filed April 25, 1979, which held that claimant’s cardiac disability and surgery were causally related to his accidental injury of January 12, 1972. The board found "based on the testimony of Dr. A. Black, claimant’s cardiac disability and cardiac surgery is causally related to the accident of January 12, 1972.” There is substantial evidence in the record which supports this determination of the board. Decision affirmed, with costs to the Workers’ Compensation Board against the employer and its insurance carrier. Mahoney, P. J., Greenblott, Main, Mikoll and Herlihy, JJ., concur.